SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
1063
CA 11-02564
PRESENT: SCUDDER, P.J., SMITH, FAHEY, LINDLEY, AND MARTOCHE, JJ.


JUDITH M. JAROSZ, PLAINTIFF-APPELLANT,

                     V                                             ORDER

KATHARINA M. DOYLE, M.D., CHRISTOPHER J.
WERTH, M.D., BUFFALO ANESTHESIA ASSOCIATES
AND KALEIDA HEALTH, DEFENDANTS-RESPONDENTS.


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL),
FOR PLAINTIFF-APPELLANT.

ROACH, BROWN, MCCARTHY & GRUBER, P.C., BUFFALO (JOEL J. JAVA, JR., OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS CHRISTOPHER J. WERTH, M.D. AND
KALEIDA HEALTH.

CONNORS & VILARDO, LLP, BUFFALO (MICHAEL J. ROACH OF COUNSEL), FOR
DEFENDANTS-RESPONDENTS KATHARINA M. DOYLE, M.D. AND BUFFALO ANESTHESIA
ASSOCIATES.


     Appeal from an order of the Supreme Court, Erie County (John M.
Curran, J.), entered March 18, 2011 in a medical malpractice action.
The order granted the motions of defendants for summary judgment and
dismissed the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated at Supreme
Court.




Entered:   September 28, 2012                   Frances E. Cafarell
                                                Clerk of the Court